ORDER
PER CURIAM.
Rita Frances Ward, f/k/a Gassner, brought this action to recover from Gregory F. Leber, Sr., her former husband, one-half of the proceeds of a state income tax refund. She appeals from the judgment of the trial court, in a court-tried case, in favor of Leber.
We have reviewed the record on appeal. The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence; no error of law appears. An extended opinion would have no precedential value. The judgment of the trial court is affirmed. Rule 84.16(b).